DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 1/4/21 is acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/04/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Um (USPGPub 2016/0204142).
Claim 16:  Um teaches a method of manufacturing a semiconductor structure, comprising: etching (112) a semiconductor substrate (100) to form a trench extending from a front surface of the semiconductor substrate into the semiconductor substrate; filling (116) the trench to form an isolation structure; and forming a region (114b) having graded transition of doping concentration in the semiconductor substrate (100) encompassing a lower portion of the isolation structure and free from abutting an upper portion of the isolation structure during the filling.  Doped region 114b does not abut the upper portion of the isolation structure because it does not contact the upper section of (110).
Claim 17:  Um teaches forming a doped epitaxial layer at a lower portion and a bottom of the trench before filling the trench [0071, 0086].  
Claim 18:  Um teaches the formation of the doped epitaxial layer comprises: forming a doped epitaxial layer including boron [0105].  
Claim 19:  Um teaches the filling the trench comprises: filling the trench to form the isolation structure having the upper portion in contact with the semiconductor subtract.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Um (USPGPub 2016/0204142).
Regarding claim 20, as described above, Um substantially reads on the invention as claimed, except Um does not teach wherein the etching the semiconductor substrate to form the trench comprises: etching the semiconductor substrate to form the trench having an aspect ratio in a range of about 20 to about 100. Since it has been held when the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955).  Applicant can rebut a prima facie case of obviousness based on ranges by showing unexpected results or the criticality of the claimed range.  “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claim.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.”  In re Woodruff, 919 F. 2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 716.02-716.02(g) for a discussion of criticality and unexpected results.   
Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Um (USPGPub 2016/0204142) in view of JangJian (US PGPub 2013/0234202).
Claim 1:  Um teaches a method of manufacturing a semiconductor structure, comprising: etching a semiconductor substrate (100) to form a trench (112) extending from a front surface of the semiconductor substrate into the semiconductor substrate [0101] (Fig. 4B-4F); depositing an oxide layer (108) on the semiconductor substrate to 
Claim 2:  JangJian teaches the filling the filling material in the trench comprises: filling an oxide (20) in the trench [0014]; and perform a planarization process upon the front surface of the semiconductor substrate [0014].  

Claim 6:  JangJian teaches the deposition of the epitaxial layer on the sidewalls and the bottom of the trench not covered by the oxide layer comprises: forming a boron doped epitaxial layer on the sidewalls and the bottom of the trench not covered by the oxide layer [0012].  

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Um (USPGPub 2016/0204142) in view of JangJian (US PGPub 2013/0234202), as applied to claim 1 above, and further in view of Chen et al. (US PGPub 2017/0207270).
Regarding claim 3, as described above, Um and JangJian substantially read on the invention as claimed, except Um and JangJian do not teach filling material in the 
Claim 7:  Chen teaches the filling the filling material in the trench further comprises: forming a graded transition region of doped boron during filling the filling material in the trench [0033, 0083].   
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Um (USPGPub 2016/0204142) in view of JangJian (US PGPub 2013/0234202), as applied to claim 1 above, and further in view of Jeong et al. (US PGPub 2003/0119259).
Regarding claim 5, as described above, Um and JangJian substantially read on the invention as claimed, except Um and JangJian do not teach performing an etch process to remove native oxide materials formed upon the sidewalls of the trench.  .

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Um (USPGPub 2016/0204142) in view of Kao (US PGPub 2015/0130016) and Chen et al. (US PGPub 2017/0207270).
Claim 8:  Um teaches a method of manufacturing a semiconductor structure, comprising: forming a trench (112) a front surface of a semiconductor substrate (100); depositing an oxide layer (108) on the semiconductor substrate to cover the front surface and extend into the trench without fully cover sidewalls and a bottom of the trench; forming a layer on the sidewalls and a bottom of the trench not covered by the oxide layer.  Um does not teach  -3-forming an epitaxial layer doped with a specific element on the sidewalls and bottom of the trench not covered by the oxide layer; and diffusing the specific element from the epitaxial layer to neighboring regions of the semiconductor substrate to forming a region having graded transition of doping concentration of the specific element in the semiconductor substrate encompassing the epitaxial layer.  Kao teaches forming an epitaxial layer (130) doped with a specific element on the sidewalls and bottom of the trench not covered by the oxide layer; and diffusing the specific 
Claim 9:  Um teaches the formation of the region having graded transition (114b) of doping concentration of the specific element in the semiconductor substrate encompassing the epitaxial layer comprises: forming the region having graded transition of doping concentration of the specific element in the semiconductor substrate free from abutting an upper portion of the sidewalls not having the epitaxial layer formed thereon.  The graded region (114b) does not abut the sidewall coated by (110)
Claim 10:  Um teaches the specific element comprises boron [0105].  
Claim 11:  Um teaches filling a filling material (116) in the trench [0110].  
Claim 12:  Kao teaches a ratio of a depth of the filling material to a depth of the upper portion of the sidewalls is in a range of about 10 to about 70 [0016].  Since it has 
Claim 13:  Chen teaches the filling the filling material in the trench comprises: filling the trench with a first filling material (3022) [0072]; -4-removing a portion of the first filling material to form a shallow trench; filling the shallow trench with a second filling material (305); and perform a planarization process upon the front surface of the semiconductor substrate [0080].  
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Um (USPGPub 2016/0204142) in view of Kao (US PGPub 2015/0130016) and Chen et al. (US PGPub 2017/0207270) as applied to claim 8 above and further in view of Sze (US PGPub 2016/0343751).
Regarding claim 14, as described above, Um, Kao, and Chen substantially read on the invention as claimed, except Um, Kao, and Chen do not teach the first filling material includes oxide, and the second filling material includes polysilicon.  Sze 
Claim 15:  Sze teaches Um Kao and Chen the first filling material (124) and the second filling material includes oxide (128) [0021].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SARAH K SALERNO/Examiner, Art Unit 2814